On information charging that in Le Flore county, on the 18th day of July, 1925, the defendant, Charley Green, did sell one quart of whisky to Bud Ward for $2.50, he was convicted, and his punishment fixed at a fine of $100, and confinement in the county jail for 60 days. From the judgment rendered in pursuance of the verdict, he appeals on the sole ground that the evidence was not sufficient to sustain the verdict.
The testimony of the complaining witness, Ward, supports the allegations of the information.
As a witness in his own behalf, the defendant denied that he sold the whisky, and offered testimony tending to impeach the credibility of the state's witness, Ward. The credibility of the state's witness was a question for the jury, and, where he testified to the *Page 232 
sale, it cannot be said that there was no substantial evidence to support the verdict.
The instructions, to which no objection was made, fairly covered the law of the case.
Finding no prejudicial error, the judgment appealed from is affirmed.
EDWARDS and DAVENPORT, JJ., concur.